DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/04/2020 has been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 09/17/2021.
Claims 1, 10-15, 17-24, 26, and 27 are pending.
Claims 2-9, 16 and 25 have been cancelled.

Response to Arguments
Applicant’s arguments dated 09/17/2021 with respect to claims 1, 10-15, 17-24, 26, and 27 have been fully considered but they are not persuasive.
The Applicant presented argument that Li fails to teach, at least, "determining a transmission power according to a power matrix.", and consequently, Li does not teach "wherein the power matrix is generated according to a first power matrix and a second power matrix, the first power matrix is generated according to performance parameters of the first part of terminals and a noise parameter of a communication system including 

The Examiner respectfully disagrees. Claim 1 is interpreted to be describing uplink terminal side method for power determining uplink transmission power and uplink transmission. As the Applicant recognized that Li [0059] discloses PDMA 350% total encoding pattern resource pools may be configured into two groups, since LI defines PDMA 350 % as 350% Pattern Division Multiple Access (PDMA) pattern matrix in [0028], and in [0060] LI describes SINR measurement based selection of PDMA pattern as shown in Fig. 3, the PDMA pattern matrix for transmission signal encoding is analogous to power matrix for the transmission as shown in Fig. 4. Please note, the PDMA is a power matrix for transmission signal as used in Li, is known in the art, and FU (CN106941688A, of IDS) has been provided for evidential support. Therefore, Li’s Fig. 4 and [0056-0061] discloses uplink transmission, using selecting PDMA resource pools for group 1 or group2 based on measured SINR, encoding the uplink transmission signal with selected PDMA resource, and different encoded transmissions from different UEs using respective selected PDMA resource teaches  “wherein the power matrix is generated according to a first power matrix and a second power matrix, the first power matrix is generated according to performance parameters of the first part of terminals and a noise parameter of a communication system including the plurality of terminals, and the second power matrix is generated according to performance parameters of the second part of terminals and the noise parameter of the communication system including the plurality of terminals” as required by amended claim 1.
Wu (Fig. 31, [0246] and Fig. 32, [0258-0262]) disclosing sparse symbol mapping to subset of available resouces (initial symbols) , and UE specific sparsity pattern as well as the sparsity level, NOMA signal generation for transmission in the Uplink using the selected set of signal processing operations to generate the NoMA signal using at least one of (one or more) mapping pattern, demodulation reference signal, preamble, spatial-dimension, power-dimension, and transmitting the NoMA signal, teaches "spreading initial symbols by using the determined spreading sequence to generate spread symbols, determining a transmission power according to a power matrix, and (generating and) transmitting the spread symbols by using the determined transmission power" as required by claim amended claim 1.
Therefore since both LI and Wu disclosed non-orthogonal Uplink signalling using MA resources, they can be combined to teach all elements of amended claim 1.
Accordingly, claim 1 is rejected.
Claim 10, with similar features as in claim 1, is also rejected for the same reason as for claim 1.
The amended claim 19 incorporating limitations of previous claim 25 which was depended on claim 22, change the scope of the claim, and the amended claim 19 is describing base station side method for downlink transmission. Therefore, though the new limitations in amended claim 19 is similar in language as in the new limitations in amended claim 1, the scope is different. A new combination of Li and Fu is used to reject the amended claim 19.
Dependent claims 11-15, 17-18, 20-24 and 27 being depended on claim 10 and 19 are also rejected for the same reason as above.
Dependent claim 26 is an allowable subject matter, which can be suitably incorporated in independent claims 1, 10 and 19 uplink and downlink transmission to advance the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20190289574, with Priority of PCT/CN2017/098, of record, hereinafter ‘LI’) in view of Wu et al. (US20180077685, of record, hereinafter ‘WU’).
Regarding claim 1, LI teaches a method performed by a terminal (Fig. 7 UE 700, Fig. 2, Para [0046]: an uplink non-orthogonal scheduling-free method. (Para [0055]) The present disclosure will be described hereinafter in more details by taking the PDMA (Pattern Division Multiple Access) uplink scheduling-free transmission), the method comprising:
determining a spreading sequence according to a spreading sequence matrix (Fig. 2, Steps 201-202, Para [0047-0048]: Step 201: acquiring, by a UE, at least two groups of MA resource pools preconfigured by a base station. the MA resources may include any one or more of a time-domain resource, a frequency-domain resource, a space-domain resource and a code-domain resource, and the code-domain resource may include, but not limited to, any one or more of a codebook, a codeword, a sequence, an interleaver and a mapping pattern. (Para [0051]) Step 202: selecting, by the UE, an MA resource pool from the at least two groups of MA resource pools, wherein the selected MA resource pool is to be used by the UE (determining a spreading sequence) (Fig. 3, Para [0057]) Taking a PDMA 350% overload encoding pattern matrix as an example, the diversity levels for the pattern resources in the MA resource pools may be 3, 2 and 1 respectively, as shown in FIG. 3 (spreading sequence according to a spreading sequence matrix provided by MA resource pattern)), wherein the spreading sequence matrix is generated according to performance parameters of a plurality of terminals (Para [0035]: object of the present disclosure is to divide MA resources into groups and the reusing of the MA resources in accordance with characteristics of the MA resources, so as to reduce the inter-cell interference (implying MA resource characteristics, are associated with reducing inter-cell interference to improve signal quality performance). (Fig. 5, Para [0058-0061]) FIG. 5 shows three sectors (each with plurality of UEs). Step 1: the PDMA 350% total encoding pattern resource pools(see Fig. 3)  may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: UE selects a PDMA pattern according a measurement value SINR (implying PDMA (Pattern Division Multiple Access) pattern, a power pattern matrix, or spreading sequence matrix as well known in the art (e.g. in CN106941688A, of IDS), is generated in consideration of SINR values, a performance parameter, for respective UEs of pluralities of UEs or terminals)), the plurality of terminals including a first part of terminals and a second part of terminals (Fig. 5 Para [0058]: FIG. 5 shows three sectors, in which three UEs (UE1, UE2 and UE3)  (the first part of terminals) reside in cell-1, two UEs (UE4 and UE5) reside in cell-2, and two UEs (UE6 and UE7) reside in cell-3);
determining a transmission power according to a power matrix (Fig. 2, Para [0051]: Step 202: selecting, by the UE, an MA resource pool from the at least two groups of MA resource pools, wherein the selected MA resource pool is to be used by the UE, (Para [0053]) the UE may select and use an MA resource pool from the at least two groups of MA resource pools, to reduce the inter-cell interference, and prevent the generation of a large quantity of signaling loads without decreasing the quantity of the available MA resources, (Para [0054]) for uplink non-orthogonal scheduling-free transmission. It is obvious to a person skill in the art that the selected MA resources, a pattern matrix of MA resources for zero or non-zero power uplink transmission by a selecting UE, is associated with determining an uplink transmission power of the selecting UE (as implied, see [0060] UE select PDMA pattern), to reduce inter-cell interference, and prevent the generation of a large quantity of signaling loads as disclosed in Para [0053]), wherein the power matrix is generated according to a first power matrix and a second power matrix (Fig. 3 PDMA 350% pattern Resource Pols 1 & 2, Fig. 5, Para [0059]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups (first power matrix and a second power matrix) in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups (power matrix is generated according first power matrix and a second power matrix)), the first power matrix is generated according to the performance parameters of the first part of terminals and a noise parameter of a communication system including the plurality of terminals, and the second power matrix is generated according to the performance parameters of the second part of terminals and the noise parameter of the communication system including the plurality of user-terminals (Fig. 3 PDMA 350% pattern Resource Pools 1 & 2, Fig. 5, 
Para [0030] FIG. 5 is a schematic view showing the intra-cell interference and inter-cell interference for UE1 in cell 1 when the 350% PDMA pattern matrix in FIG. 3 is adopted.
(Para [0056]) For a PDMA technology, joint optimization is performed at both a transmitter and a receiver. To be specific, at the transmitter, information for a plurality of users is divided at different diversity levels and then mapped to a same time-domain resource, frequency-domain resource or space-domain resource, and different users (first part of terminals and second part of terminals) having overlapped same resources are differentiated from each other through different encoding patterns. (Para [0058]) FIG. 5 shows three sectors, in which three UEs (UE1, UE2 and UE3)  (the first part of terminals, using a first power pattern as shown in Fig. 5) reside in cell-1, two UEs (UE4 and UE5) (the second part of terminals, using a second power pattern different from first power pattern as shown in Fig. 5) reside in cell-2, and two UEs (UE6 and UE7) reside in cell-3. The PDMA 350% total encoding pattern resource pool in FIG. 3 may be provided in each sector. (Para [0059-0060]) Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., (a performance parameter) may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2. (Shown in Fig. 5, UE1 in cell 1 using a first power pattern different from power pattern being used by UE5 in cell 2));
transmit the spread symbols by using the determined transmission power (Fig. 2, Para [0051]: the UE may randomly select one PDMA pattern from the PDMA pattern (spread matrix, see Fig. 3) resource pools,… wherein the selected MA resource pool is to be used by the UE, (Para [0054]) for uplink non-orthogonal scheduling-free transmission. (Para [0061]) Step 3: based on the above step 2, the UE in a certain sector may select the PDMA pattern as shown in FIG. 5. (e.g. Fig. 5 showing UE 1 using a different power pattern than UE4 or UE5). See also Fig. 4 Para [0029] showing intra-cell interference for UE1 in cell 1 when the 350% PDMA pattern matrix in FIG. 3 is adopted).
LI does not expressly disclose spreading initial symbols by using the determined spreading sequence to generate spread symbols, determining a transmission power according to a power matrix, and transmitting the spread symbols by using the determined transmission power (however it is obvious from LI (Fig. 2 Step 202, Para [0051]) wherein the selected MA resource pool is to be used by the UE; and (Fig. 5, Para [0060]) Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2. See also Fig. 4 Para [0029] intra-cell interference for UE1 in cell 1 when the 350% PDMA pattern matrix in FIG. 3 is adopted, and Fig. 5 showing UE1 in cell 1 using or transmitting a first power pattern different from power pattern being used by UE5 in cell 2, based on determined transmission power according to a power matrix).
In an analogous art, Wu teaches spreading initial symbols by using the determined spreading sequence to generate spread symbols (Fig. 31 Symbol to Resource Element Mapping followed by waveform modulator, Para [0246]: the RE to symbol mapping can be sparse (spreading sequence) meaning that the generated modulated symbol sequence (initial symbols) are only mapped to a subset of available resources (spreading initial symbols). The sparsity pattern as well as the sparsity level (the ratio of occupied REs to the total available REs) can be UE-specific, layer-specific, cell-specific or a combination thereof (see Fig. 31 Cases 1-9). (Fig. 32, Para 0258-0261) flowchart 3200 that illustrates an example method for transmission of a NoMA signal, is being transmitted in an uplink direction from a UE to a network side receiver, using signal processing operations may be referred to aspects of description for FIGS. 21 to 31. Step 3220 involves the transmitting device processing a stream of information bits (initial symbols) for transmission in at least one layer using the selected set of signal processing operations to generate the NoMA signal (using the determined spreading sequence to generate spread symbols). See Para [0003] NoMA technique, multiple UEs share MA resource, comprised of MA physical resource and MA signature, where a MA signature includes at least one of the following: codebook/codeword, sequence, interleaver and/or mapping pattern, demodulation reference signal, preamble, spatial-dimension, power-dimension, etc.. See also Fig. 3, Para [0091-0096] describing spreading process using a spread matrix);
determining a transmission power according to a power matrix (Para [0003] NoMA technique, multiple UEs share MA resource, comprised of MA physical resource and MA signature, where a MA signature includes at least one of the following: codebook/codeword, sequence, interleaver and/or mapping pattern (a matrix), demodulation reference signal, preamble, spatial-dimension, power-dimension (in NOMA, UE transmission power associated with a power matrix). (Para [0014-0015]) NoMA transmission include at least one of: a) spectral efficiency of the signal; b) modulation and coding scheme for the signal; c) peak-to-average power ratio (PAPR); and d) channel attributes of the signal. The NoMA signal generated according to a set of signal processing operations to meet one or more performance requirements. (Para [0060] generating a MA signal based on selection of a particular set of signal processing operations, includes modulation, a spreading matrix, and a symbol to resource element (RE) mapping, additional power adjustment operations (see Fig. 1A); "MA" and “NOMA” are equivalent. (Fig. 32, Para 0258-0260) flowchart 3200 that illustrates an example method for transmission of a NoMA signal, is being transmitted in an uplink direction from a UE to a network side receiver, using signal processing operations may be referred to aspects of description for FIGS. 21 to 31), and
transmitting the spread symbols by using the determined transmission power (Fig. 32, [0261-0262]: Step 3220 involves the transmitting device processing a stream of information bits for transmission in at least one layer using the selected set of signal processing operations to generate the NoMA signal. Step 3230 involves the transmitting device transmitting the NoMA signal).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WU used by a UE to select a NoMA scheme having a set of signal processing operations to the system of LI providing method that meets a desired performance, related to: a) signal coverage; b) system connection density; and c) spectral efficiency or transmission requirement and/or transmission application (WU: Para [0016, 0020]).

Regarding claim 10, LI teaches a terminal (Fig. 5 UE1-UE7, Fig. 7 UE 700, Fig. 2, Para [0046]: an uplink non-orthogonal scheduling-free method. (Para [0055]) The present disclosure will be described hereinafter in more details by taking the PDMA (Pattern Division Multiple Access) uplink scheduling-free transmission), comprising a memory and one or more processors coupled to the memory (Fig. 5, UE1-UE7, UE 700 with reception module 701 and selection module 702, [0077-0078] the functional units in the embodiments of the present disclosure may be integrated into a processing unit, implemented in the form of hardware, or hardware plus software, stored in a storage medium and include several instructions so as to enable a computer device (a personal computer, a server or network device) to execute some steps of the methods), the one or more processors configured to:
determine a spreading sequence according to a spreading sequence matrix (Fig. 2, Steps 201-202, Para [0047-0048]: Step 201: acquiring, by a UE, at least two groups of MA resource pools preconfigured by a base station. the MA resources may include any one or more of a time-domain resource, a frequency-domain resource, a space-domain resource and a code-domain resource, and the code-domain resource may include, but not limited to, any one or more of a codebook, a codeword, a sequence, an interleaver and a mapping pattern. (Para [0051]) Step 202: selecting, by the UE, an MA resource pool from the at least two groups of MA resource pools, wherein the selected MA resource pool is to be used by the UE (determining a spreading sequence) (Fig. 3, Para [0057]) Taking a PDMA 350% overload encoding pattern matrix as an example, the diversity levels for the pattern resources in the MA resource pools may be 3, 2 and 1 respectively, as shown in FIG. 3 (spreading sequence according to a spreading sequence matrix provided by MA resource pattern)), wherein the spreading sequence matrix is generated according to performance parameters of a plurality of terminals (Para [0035]: object of the present disclosure is to divide MA resources into groups and the reusing of the MA resources in accordance with characteristics of the MA resources, so as to reduce the inter-cell interference (implying MA resource characteristics, are associated with reducing inter-cell interference to improve signal quality performance). (Fig. 5, Para [0058-0061]) FIG. 5 shows three sectors (each with plurality of UEs). Step 1: the PDMA 350% total encoding pattern resource pools(see Fig. 3)  may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: UE selects a PDMA pattern according a measurement value SINR (implying PDMA (Pattern Division Multiple Access) pattern, a power pattern matrix, or spreading sequence matrix as well known in the art (e.g. in CN106941688A, of IDS), is generated in consideration of SINR values, a performance parameter, for respective UEs of pluralities of UEs or terminals)), the plurality of terminals including a first part of terminals and a second part of terminals (Fig. 5 Para [0058]: FIG. 5 shows three sectors, in which three UEs (UE1, UE2 and UE3)  (the first part of terminals) reside in cell-1, two UEs (UE4 and UE5) reside in cell-2, and two UEs (UE6 and UE7) reside in cell-3);
determine a transmission power according to a power matrix (Fig. 2, Para [0051]: Step 202: selecting, by the UE, an MA resource pool from the at least two groups of MA resource pools, wherein the selected MA resource pool is to be used by the UE, (Para [0053]) the UE may select and use an MA resource pool from the at least two groups of MA resource pools, to reduce the inter-cell interference, and prevent the generation of a large quantity of signaling loads without decreasing the quantity of the available MA resources, (Para [0054]) for uplink non-orthogonal scheduling-free transmission. It is obvious to a person skill in the art that the selected MA resources, a pattern matrix of MA resources for zero or non-zero power uplink transmission by a selecting UE, is associated with determining an uplink transmission power of the selecting UE (as implied, see [0060] UE select PDMA pattern), to reduce inter-cell interference, and prevent the generation of a large quantity of signaling loads as disclosed in Para [0053]), wherein the power matrix is generated according to a first power matrix and a second power matrix (Fig. 3 PDMA 350% pattern Resource Pols 1 & 2, Fig. 5, Para [0059]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups (first power matrix and a second power matrix) in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups (power matrix is generated according first power matrix and a second power matrix)), the first power matrix is generated according to the performance parameters of the first part of terminals and a noise parameter of a communication system including the plurality of terminals, and the second power matrix is generated according to the performance parameters of the second part of terminals and the noise parameter of the communication system including the plurality of user-terminals (Fig. 3 PDMA 350% pattern Resource Pools 1 & 2, Fig. 5, 
Para [0030] FIG. 5 is a schematic view showing the intra-cell interference and inter-cell interference for UE1 in cell 1 when the 350% PDMA pattern matrix in FIG. 3 is adopted.
(Para [0058]) FIG. 5 shows three sectors, in which three UEs (UE1, UE2 and UE3)  (the first part of terminals, using a first power pattern as shown in Fig. 5) reside in cell-1, two UEs (UE4 and UE5) (the second part of terminals, using a second power pattern different from first power pattern as shown in Fig. 5) reside in cell-2, and two UEs (UE6 and UE7) reside in cell-3. The PDMA 350% total encoding pattern resource pool in FIG. 3 may be provided in each sector. (Para [0059-0060]) Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., (a performance parameter) may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2. (Shown in Fig. 5, UE1 in cell 1 using a first power pattern different from power pattern being used by UE5 in cell 2));
transmit the spread symbols by using the determined transmission power (Fig. 2, Para [0051]: the UE may randomly select one PDMA pattern from the PDMA pattern (spread matrix, see Fig. 3) resource pools,… wherein the selected MA resource pool is to be used by the UE, (Para [0054]) for uplink non-orthogonal scheduling-free transmission. (Para [0061]) Step 3: based on the above step 2, the UE in a certain sector may select the PDMA pattern as shown in FIG. 5. (e.g. Fig. 5 showing UE 1 using a different power pattern than UE4 or UE5). See also Fig. 4 Para [0029] showing intra-cell interference for UE1 in cell 1 when the 350% PDMA pattern matrix in FIG. 3 is adopted).
LI does not expressly disclose spread initial symbols by using the determined spreading sequence to generate spread symbols, determine a transmission power according to a power matrix, and transmit the spread symbols by using the determined transmission power (however it is obvious from LI (Fig. 2 Step 202, Para [0051]) wherein the selected MA resource pool is to be used by the UE; and (Fig. 5, Para [0060]) Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2. See also Fig. 4 Para [0029] intra-cell interference for UE1 in cell 1 when the 350% PDMA pattern matrix in FIG. 3 is adopted, and Fig. 5 showing UE1 in cell 1 using or transmitting a first power pattern different from power pattern being used by UE5 in cell 2, based on determined transmission power according to a power matrix).
In an analogous art, Wu teaches a generating unit (Fig. 33, Para [0275]: Apparatus 3300 may be a UE, includes a Processor 3310, generates NOMA signal) configured to spread initial symbols by using the determined spreading sequence to generate spread symbols (Fig. 31 Symbol to Resource Element Mapping followed by waveform modulator, Para [0246]: the RE to symbol mapping can be sparse (spreading sequence) meaning that the generated modulated symbol sequence (initial symbols) are only mapped to a subset of available resources (spreading initial symbols). The sparsity pattern as well as the sparsity level (the ratio of occupied REs to the total available REs) can be UE-specific, layer-specific, cell-specific or a combination thereof (see Fig. 31 Cases 1-9). (Fig. 32, Para 0258-0261) flowchart 3200 that illustrates an example method for transmission of a NoMA signal, is being transmitted in an uplink direction from a UE to a network side receiver, using signal processing operations may be referred to aspects of description for FIGS. 21 to 31. Step 3220 involves the transmitting device processing a stream of information bits (initial symbols) for transmission in at least one layer using the selected set of signal processing operations to generate the NoMA signal (using the determined spreading sequence to generate spread symbols). See Para [0003] NoMA technique, multiple UEs share MA resource, comprised of MA physical resource and MA signature, where a MA signature includes at least one of the following: codebook/codeword, sequence, interleaver and/or mapping pattern, demodulation reference signal, preamble, spatial-dimension, power-dimension, etc. See also Para [0060] generating a MA signal based on selection of a particular set of signal processing operations, includes modulation, a spreading matrix, and a symbol to resource element (RE) mapping; "MA" and “NOMA” are equivalent. See also Fig. 3, Para [0091-0096] describing spreading process using a spread matrix).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WU used by a UE to select a NoMA scheme having a set of signal processing operations to the system of LI providing method that meets a desired performance, related to: a) signal coverage; b) system connection density; and c) spectral efficiency or transmission requirement and/or transmission application (WU: Para [0016, 0020]).

Regarding claim 11, the combination of LI and WU, specifically LI teaches wherein
the spreading sequence matrix is constructed according to a first spreading sequence matrix related to the first part of terminals of the plurality of terminals and the second spreading sequence matrix related to a second part of user-terminals of the plurality of terminals (Fig. 3 PDMA 350% pattern resource pools 1 and 2 , Fig. 4, Fig. 5, Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2. The above implying the threshold .beta. relates to at least two groups of resource pools associated with first group of UEs with measured SINR =< .beta. and the second group resource pools associated with second group of UEs with measured SINR > .beta.), wherein
determining the first part of terminals and the second part of terminals according to the performance parameters (Fig. 5, Para [0060]: Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2.);
generating the first spreading sequence matrix according to performance parameters of the first part of terminals (Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1);
generating the second spreading sequence matrix according to performance parameters of the second part of user-terminals (Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1. Step 2: when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2); and
generating the spreading sequence matrix according to the first spreading sequence matrix and the second spreading sequence matrix (Fig. 3 PDMA 350% pattern resource pools 1 and 2 , Fig. 4, Fig. 5, Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups).

Regarding claim 12, the combination of LI and WU, specifically LI teaches wherein: a performance parameter includes a power parameter (Para [0035]: object of the present disclosure is to divide MA resources into groups and the reusing of the MA resources in accordance with characteristics of the MA resources, so as to reduce the inter-cell interference (implying MA resource characteristics, or spreading sequence matrix, is associated with inter-cell interference, a performance parameters). (Fig. 5, Para [0058-0061]) FIG. 5 shows three sectors (each with plurality of UEs). Step 1: the PDMA 350% total encoding pattern resource pools(see Fig. 3)  may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: UE selects a PDMA pattern according a measurement value SINR (implying PDMA (Pattern Division Multiple Access) pattern, a power pattern matrix, or spreading sequence matrix as well known in the art (e.g. in CN106941688A, of IDS), is generated in consideration of SINR values, a performance parameter, for respective UEs of pluralities of UEs or terminals).

Regarding claim 13, the combination of LI and WU, specifically LI teaches wherein:
determining, for one terminal of the plurality of terminals, whether the terminal belongs to the first part of terminals or the second part of user terminals according to a performance parameter of the terminal and the performance parameters of the plurality of user- terminals (Fig. 3 PDMA 350% pattern resource pools 1 and 2 , Fig. 4, Fig. 5, Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2, implying .beta. is a performance threshold parameter for determining the first part of terminals and the second part of terminals, and used for generating the first and second spreading sequence matrix).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20190289574, with Priority of PCT/CN2017/098, of record, hereinafter ‘LI’) in view of Wu et al. (US20180077685, of record, hereinafter ‘WU’) and with further in view of Kang et al. (US20180131433, of record, hereinafter ‘KANG33’).
Regarding claim 14, the combination of LI and WU, specifically LI teaches wherein:
generating the second spreading sequence matrix according to the performance parameters of the second part of terminals (Fig. 3 PDMA 350% pattern resource pools 1 and 2 , Fig. 4, Fig. 5, Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2).
The combination of LI and WU do not explicitly disclose generating the second spreading sequence matrix according to the performance parameters of the second part of terminals and a system capacity parameter of a communication system including the plurality of user-terminals.
In an analogous art, KANG33 teaches generating the second spreading sequence matrix according to the performance parameters of the second part of terminals and a system capacity parameter of a communication system including the plurality of user-terminals (Para [0004-0005]: For the PDMA, at a transmitting end, the users are differentiated from each other in accordance with non-orthogonal characteristic patterns of a signal from a terminal based on a plurality of signal domains such as the power domain, a code domain and a spatial domain using a pattern division technique, and at the receiving end, multi-user detection may be performed using a Belief Propagation (BP) algorithm receiver and the SCI receiver on the basis of a characteristic structure of a terminal pattern, so as to provide the system capacity approaching to a capacity boundary of a multiple access channel. For the PDMA technology, an encoding matrix may be used as a basic mapping pattern so as to differentiate the users from each other. (Para [0025]) In the case that a frequency-domain resource block of a current system is multiplexed by a small amount of users, one UE may be mapped to a plurality of data layers, so it is able to increase a transmission load of the UE, thereby to increase a throughput of the entire system. (Fig. 3 Para [0136]) in FIG. 3, second to fourth columns of H.sub.PDMA.sup.(3,7) may be occupied by the UE 1, and fifth to seventh columns of H.sub.PDMA.sup.(3,7) may be occupied by the UE 2, i.e., the later six columns of H.sub.PDMA.sup.(3,7) may be selected to from the second encoding matrix used when the three transmission resources are multiplexed by the two UEs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of KANG33 flexibly selecting encoding matrix to the system of LI and WU providing method to increase a throughput of the entire system, and to reduce a modulation encoding level while ensuring the spectral efficiency, thereby to further reduce algorithm complexity of a receiver (KANG33: Para [0025]).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20190289574, with Priority of PCT/CN2017/098, of record, hereinafter ‘LI’) in view of Wu et al. (US20180077685, of record, hereinafter ‘WU’) and with further in view of Kang et al. (US20170155484, of record, hereinafter ‘KANG84’).
Regarding claim 15, the combination of LI and WU, specifically LI teaches wherein:
generating the second spreading sequence matrix according to the performance parameters of the second part of terminals (Fig. 3 PDMA 350% pattern resource pools 1 and 2, Fig. 4, Fig. 5, Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2).
The combination of LI and WU do not explicitly disclose wherein generating the second spreading sequence matrix according to the performance parameters of the second part of terminals and a system power parameter of a communication system including the plurality of terminals (although WU discloses (Para [0246]) the RE to symbol mapping can be sparse (spreading sequence) meaning that the generated modulated symbol sequence (initial symbols) are only mapped to a subset of available resources (spreading initial symbols). The sparsity pattern as well as the sparsity level (the ratio of occupied REs to the total available REs) can be UE-specific, layer-specific, cell-specific or a combination thereof).
In an analogous art, KANG84 teaches wherein generating the second spreading sequence matrix according to the performance parameters of the second part of terminals and a system power parameter of a communication system including the plurality of terminals (Fig. 1, transmitting device 10 and a receiving device 20, Para [0076]: The transmitting device 10 is configured to process signals transmitted by one or more UEs, map non-orthogonal characteristic patterns for the processed signals transmitted by the one or more UEs so as to superpose the signals for different UEs on corresponding radio resources, and transmit the processed signals for the one or more UEs in accordance with a mapping result. (Para [0087]) During the implementation, the transmission power may be allocated to the signals transmitted by the UEs, and the sum of the transmission power allocated to all the UEs is equal to the total system-available power. In other words, based on a specific constraint, the transmission power may be allocated to the signals transmitted by the UEs superposed on an identical time-frequency resource in accordance with the maximum available transmission power on the time-frequency resource (allocated by the base station). (Fig. 4D, Para [0153]) FIG. 4D shows the superposition of the signals for the UEs in the power domain and the space domain. An identical time-frequency resource may be adopted by different UEs, but these UEs may be differentiated from one another in terms of the power and the spatial encoding (user 1 allocated first spreading sequence matrix, and user 2 allocated second spreading sequence matrix generated and allocated as such by the base station, as disclosed above, for user1 and user 2 to select, implied). The non-orthogonal characteristic pattern in the joint signal domain consisting of the power domain and the space domain is a combination of the non-orthogonal characteristic pattern in the power domain and the non-orthogonal characteristic pattern in the space domain).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of KANG84 flexibly selecting encoding matrix to the system of LI and WU providing method to the non-orthogonal mode to improve the spectrum utilization and the diversity (to reduce an error rate) (KANG84: Para [0154]).

Regarding claim 17, the combination of LI, WU and KANG84, specifically LI teaches wherein the processing unit is further configured to:
determine a real-time measured transmission power, wherein the real-time measured transmission power is generated according to an actual measurement for one terminal (Fig. 5, Para [0059-0060] Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. All PDMA patterns in a PDMA pattern resource pool 1 may be orthogonal to each other. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first (determine a real-time measured transmission power according to an actual measurement for one terminal). When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2);
transmit the spread symbols by using the determined real-time measured transmission power to generate real-time measured performance parameters (Fig. 5, Para [0060-0061]: Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first (determine a real-time measured transmission power according to an actual measurement for one terminal). When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2. Step 3: based on the above step 2, the UE in a certain sector may select the PDMA pattern as shown in FIG. 5. It is obvious that after the PDMA pattern resource pool selection, UE uses the selection for transmission. See also Fig. 4 Para [0029] showing intra-cell interference for UE1 in cell 1 when the 350% PDMA pattern matrix in FIG. 3 is adopted);
adjust the performance parameters used for generating the spreading sequence matrix according to the real-time measured performance parameters (Para [0060]: Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first (determine a real-time measured transmission power according to an actual measurement for one terminal). When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20190289574, with Priority of PCT/CN2017/098, of record, hereinafter ‘LI’) in view of Wu et al. (US20180077685, of record, hereinafter ‘WU’) and with further in view of Lee et al. (US20180041988, of record, hereinafter ‘LEE’).
Regarding claim 18, the combination of LI and WU, specifically LI teaches 
wherein:
the spreading sequence matrix is generated according to performance parameters of the plurality of terminals (Fig. 5, Para [0058-0061]) FIG. 5 shows three sectors (each with plurality of UEs). Step 1: the PDMA 350% total encoding pattern resource pools(see Fig. 3)  may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: UE selects a PDMA pattern according a measurement value SINR (implying PDMA pattern, or spreading sequence matrix, is generated in consideration of SINR values, a performance parameter, for respective UEs of pluralities of UEs or terminals)).
The combination of LI and WU do not explicitly disclose wherein: the spreading sequence matrix is generated according to quantized performance parameters of the plurality of terminals, wherein the quantized performance parameters of the plurality of terminals are generated according to quantization of the performance parameters of the plurality of terminals.
In analogous art, LEE teaches wherein:
the spreading sequence matrix is generated according to quantized performance parameters of the plurality of terminals, wherein the quantized performance parameters of the plurality of terminals are generated according to quantization of the performance parameters of the plurality of terminals (Para [0090]: Symbols between mMTC UEs may be superposed and transmitted through a power difference between symbols of multiple user and hierarchical modulation. UE-specific power index=P1 and UE-specific power index 2=P2. The UE-specific power index may be index information of a quantized power level allocated by a BS, a low power symbol may be allocated to a user in a cell, a high power symbol may be allocated to a cell-edge user, and mMTC UEs may each transmit a signal at an allocated power level so as to superpose symbols between mMTC UEs and to transmit a signal).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LEE to the system of LI and WU providing method for effectively supporting a multiple access method appropriate for a massive machine type communications (MTC) packet service environment (LEE: Para [0015]).

Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20190289574, with Priority of PCT/CN2017/098, hereinafter ‘LI’) with evidence by Fu et al. (CN106941688 A, Machine Translation, hereinafter ‘FU’).
Regarding claim 19, LI teaches a base station (Fig. 1, Step 101 Base Station, Fig. 6, Base Station 600), comprising:
a processing unit (Fig. 5, Fig. 6 Base Station, 600, Para [0077] the functional units in the embodiments of the present disclosure may be integrated into a processing unit) configured to determine a spreading sequence according to a spreading sequence matrix (Fig. 1 Step 101, Para [0037] Step 101: dividing, by a base station, MA resources into groups of MA resources, and configuring, by the base station, the groups of MA resources to obtain at least two groups of MA resource pools, wherein at least parts of respective MA resources in the at least two groups of MA resource pools are different from each other. (Para [0040]) MA resources may include any one or more of a time-domain resource, a frequency-domain resource, a space-domain resource and a code-domain resource, and the code-domain resource may include, but not limited to, any one or more of a codebook, a codeword, a sequence, an interleaver and a mapping pattern (spreading sequence matrix, see Fig. 3, Para [0028] a 350% Pattern Division Multiple Access (PDMA) pattern matrix), implying spreading sequence according to a spreading sequence matrix provided by MA resource pattern), wherein the spreading sequence matrix is generated according to performance parameters of a plurality of terminals (Para [0035]: object of the present disclosure is to divide MA resources into groups and the reusing of the MA resources in accordance with characteristics of the MA resources, so as to reduce the inter-cell interference (implying MA resource characteristics, are associated with reducing inter-cell interference to improve signal quality performance). (Fig. 5, Para [0058-0061]) FIG. 5 shows three sectors (each with plurality of UEs). Step 1: the PDMA 350% total encoding pattern resource pools(see Fig. 3)  may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: UE selects a PDMA pattern according a measurement value SINR (implying PDMA pattern, or spreading sequence matrix, is generated in consideration of SINR values, a performance parameter, for respective UEs of pluralities of UEs or terminals), the plurality of terminals including a first part of terminals and a second part of terminals (Fig. 5 Para [0058]: FIG. 5 shows three sectors, in which three UEs (UE1, UE2 and UE3, the first part of terminals for example) reside in cell-1, two UEs (UE4 and UE5. the second part of terminals for example) reside in cell-2, and two UEs (UE6 and UE7) reside in cell-3);
wherein the processing unit (Fig. 6 Base Station, 600, Para [0077] the functional units in the embodiments of the present disclosure may be integrated into a processing unit) is further configured to:
determine a transmission power according to a power matrix (Fig. 1 Step 101, Para [0037] Step 101: dividing, by a base station, MA resources into groups of MA resources, and configuring, by the base station, the groups of MA resources to obtain at least two groups of MA resource pools, wherein at least parts of respective MA resources in the at least two groups of MA resource pools are different from each other.  (Para [0043]) Step 102: notifying, by the base station, a UE of the at least two groups of MA resource pools, to enable the UE to select an MA resource pool from the at least two groups of MA resource pools. (Para [0056]) For a PDMA (Pattern Division Multiple Access) technology, joint optimization is performed at both a transmitter and a receiver. To be specific, at the transmitter, information for a plurality of users is divided at different diversity levels and then mapped to a same time-domain resource, frequency-domain resource or space-domain resource, and different users having overlapped same resources are differentiated from each other through different encoding patterns), wherein the power matrix is generated according to a first power matrix and a second power matrix (Fig. 3 PDMA 350% pattern Resource Pols 1 & 2, Fig. 5, Para [0059]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups (first power matrix and a second power matrix) in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups (power matrix is generated according first power matrix and a second power matrix)).
LI does not explicitly disclose a generating unit configured to spread initial symbols by using the determined spreading sequence to generate spread symbols, wherein the processing unit is further configured to: determine a transmission power according to a power matrix, wherein the power matrix is generated according to a first power matrix and a second power matrix, the first power matrix is generated according to performance parameters of the first part of terminals and a noise parameter of a communication system including the plurality of terminals, and the second power matrix is generated according to performance parameters of the second part of terminals and the noise parameter of the communication system including the plurality of terminals; and transmit the spread symbols by using the determined transmission power.
In an analogous art, FU teaches wherein the processing unit is further configured to:
determine a transmission power according to a power matrix ([0009-0010] the multiple resource block multiplexed user is constructed according to the power allocation coefficient value sequence on each resource block Power pattern matrix, transforming the multi-resource block multiplexing user power pattern matrix into a multiple-resource block multiplexing user power discrete pattern matrix. (Fig. 1. [0023]) At the transmitting end, the superimposed signal sb on resource block b. See Eq. (1)), 
wherein the power matrix is generated according to a first power matrix and a second power matrix 0009-0010] The optimized power allocation coefficient of a multiplexed user, the power allocation coefficient value sequence on a single resource block is constructed according to the optimized power allocation coefficient (performance parameters) of each multiplexed user, and the multiple resource block multiplexed user (indicating plurality of users) is constructed according to the power allocation coefficient value sequence on each resource block Power pattern matrix (indicating for each multiplexed user there is a power pattern matrix or spreading sequence matrix based on a power allocation coefficient value for respective user of plurality of users, generating a first power or spreading sequence matrix associated with a User 1 and a second power or spreading sequence matrix associated User 2, see Fig. 1), transforming the multi-resource block multiplexing user power pattern matrix into a multiple-resource block multiplexing user power discrete pattern matrix (indicating the power matrix for base station transmission is generated by transforming or multiplexing the power matrix  of each of the multiplexed user of the plurality of users in Fig. 1 or multiplexing the first power matrix for User 1 and the second power matrix of User 2). See also [0043]),
the first power matrix is generated according to performance parameters of the first part of terminals and a noise parameter of a communication system including the plurality of terminals, and the second power matrix is generated according to performance parameters of the second part of terminals and the noise parameter of the communication system including the plurality of terminals (Fig. 1, [0052-0061] the power allocation coefficient of multiplexed users on the resource block is optimized, as shown in Fig. 3, the process is as follows: The preset power distribution coefficient value βn (n=1, 2,..., N) of the multiplexing user is initialized according to the simulation experience value or the actual measurement experience value (performance parameters of the first part of terminals, e,g, Fig. 1 User 1, and performance parameters of the second part of terminals, e,g, Fig. 1 User 2). The preset power allocation coefficient value of the multiplexed user satisfies the normalized constraint condition, see Eq. (9). Use the preset power allocation coefficient of multiplexed users plus the product of the power level granularity and the adjustment step to obtain an optimized power allocation factor βn' for multiplexed users. For obtaining the adjustment step size and power level granularity, the present invention adopts a dynamic calculation method; First, the multiplexed users on a resource block are sorted in descending order of signal-to-interference-to-noise ratio (noise parameter of a communication system including the plurality of terminals). Then, within the search range Dn of different power coefficients for a multiplexed user, calculate the sum of the current user throughput RnL and the throughput RL of all users after the current user (RnL+RL), and when the sum reaches the maximum value, Return to the power coefficient search range at this time, determine the adjustment step size and power level granularity); and
transmit the spread symbols by using the determined transmission power (Fig. 1. [0023] At the transmitting end, the superimposed signal sb on resource block b. See Eq. (1). Fig. 1 showing downlink transmission).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the PDMA technique of FU to the system of LI providing a method for improving the detection reliability of the receiving end, while ensuring the excellent throughput performance of the system (FU: Para [0051]).

Regarding claim 20, the combination of LI and FU, specifically LI teaches wherein
the spreading sequence matrix is constructed according to a first spreading sequence matrix related to the first part of terminals of the plurality of terminals and a second spreading sequence matrix related to the second part of terminals of the plurality of terminals (Fig. 3 PDMA 350% pattern resource pools 1 and 2 , Fig. 4, Fig. 5, Para [0058-0061 FIG. 5 shows three sectors, in which three UEs (UE1, UE2 and UE3, the first part of terminals for example) reside in cell-1, two UEs (UE4 and UE5. the second part of terminals for example) reside in cell-2, and two UEs (UE6 and UE7) reside in cell-3. Step 1: the PDMA 350% total encoding pattern resource pools(see Fig. 3)  may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: UE selects a PDMA pattern according a measurement value SINR (implying PDMA pattern, or spreading sequence matrix, is generated in consideration of SINR values, a performance parameter, for respective UEs of pluralities of UEs or terminals).
LI does not explicitly disclose  determining the first part of terminals and the second part of terminals according to the performance parameters, generating the first spreading sequence matrix according to performance parameters of the first part of terminals, generating the second spreading sequence matrix according to performance parameters of the second part of terminals, and generating the spreading sequence matrix according to the first spreading sequence matrix and the second spreading sequence matrix.
LI teaches determining the first part of terminals and the second part of terminals according to the performance parameters, generating the first spreading sequence matrix according to performance parameters of the first part of terminals, generating the second spreading sequence matrix according to performance parameters of the second part of terminals ([0009] The optimized power allocation coefficient of a multiplexed user, the power allocation coefficient value sequence on a single resource block is constructed according to the optimized power allocation coefficient (performance parameters) of each multiplexed user, and the multiple resource block multiplexed user (indicating plurality of users) is constructed according to the power allocation coefficient value sequence on each resource block Power pattern matrix (indicating for each multiplexed user there is a power pattern matrix or spreading sequence matrix based on a power allocation coefficient value for respective user of plurality of users, generating a first power or spreading sequence matrix associated with a User 1 and a second power or spreading sequence matrix associated User 2, see Fig. 1 and [0043]). (Fig. 1, [0052-0061]) the power allocation coefficient of multiplexed users on the resource block is optimized, as shown in Fig. 3, the process is as follows: The preset power distribution coefficient value βn (n=1, 2,..., N) of the multiplexing user is initialized according to the simulation experience value or the actual measurement experience value (performance parameters of the first part of terminals, e,g, Fig. 1 User 1, and performance parameters of the second part of terminals, e,g, Fig. 1 User 2). The preset power allocation coefficient value of the multiplexed user satisfies the normalized constraint condition, see Eq. (9). Use the preset power allocation coefficient of multiplexed users plus the product of the power level granularity and the adjustment step to obtain an optimized power allocation factor βn' for multiplexed users. For obtaining the adjustment step size and power level granularity, the present invention adopts a dynamic calculation method; First, the multiplexed users on a resource block are sorted in descending order of signal-to-interference-to-noise ratio (noise parameter of a communication system including the plurality of terminals). Then, within the search range Dn of different power coefficients for a multiplexed user, calculate the sum of the current user throughput RnL and the throughput RL of all users after the current user (RnL+RL), and when the sum reaches the maximum value, Return to the power coefficient search range at this time, determine the adjustment step size and power level granularity), and generating the spreading sequence matrix according to the first spreading sequence matrix and the second spreading sequence matrix ([0009-0010] The optimized power allocation coefficient of a multiplexed user, the power allocation coefficient value sequence on a single resource block is constructed according to the optimized power allocation coefficient of each multiplexed user, and the multiple resource block multiplexed user (indicating plurality of users) is constructed according to the power allocation coefficient value sequence on each resource block Power pattern matrix (indicating for each multiplexed user there is a power pattern matrix or spreading sequence matrix based on a power allocation coefficient value for respective user of plurality of users, generating a first power or spreading sequence matrix associated with a User 1 and a second power or spreading sequence matrix associated User 2, see Fig. 1). transforming the multi-resource block multiplexing user power pattern matrix into a multiple-resource block multiplexing user power discrete pattern matrix (indicating the power matrix for base station transmission is generated by transforming or multiplexing the power matrix  of each of the multiplexed user of the plurality of users in Fig. 1 or multiplexing the first power or spreading sequence matrix for User 1 and the second power or spreading sequence matrix of User 2). See also [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the PDMA technique of FU to the system of LI providing a method for improving the detection reliability of the receiving end, while ensuring the excellent throughput performance of the system (FU: Para [0051]).

Regarding claim 21, Li does not explicitly disclose wherein: a performance parameter includes a power parameter.
FU teaches wherein: a performance parameter includes a power parameter (([0009] The optimized power allocation coefficient of a multiplexed user, the power allocation coefficient value sequence on a single resource block is constructed according to the optimized power allocation coefficient (performance parameters) of each multiplexed user. See also [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the PDMA technique of FU to the system of LI providing a method for improving the detection reliability of the receiving end, while ensuring the excellent throughput performance of the system (FU: Para [0051]).

Regarding claim 22, LI teaches wherein:
determining, for one terminal of the plurality of terminals, whether the terminal belongs to the first part of terminals or the second part of terminals (Fig. 1, Para [0043]) Step 102: notifying, by the base station, a UE of the at least two groups of MA resource pools, to enable the UE to select an MA resource pool from the at least two groups of MA resource pools. (Fig. 3 PDMA 350% pattern resource pools 1 and 2 , Fig. 4, Fig. 5, Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2. The above implying the threshold .beta. relates to at least two groups of resource pools associated with first group of UEs with measured SINR =< .beta. and the second group resource pools associated with second group of UEs with measured SINR > .beta., implying .beta. is a performance threshold parameter for determining the first part of terminals and the second part of terminals, and used for generating the first and second spreading sequence matrix).
LI does not explicitly disclose determining, for one terminal of the plurality of terminals, whether the terminal belongs to the first part of terminals or the second part of terminals according to a performance parameter of the terminal and the performance parameters of the plurality of terminals.
FU teaches determining, for one terminal of the plurality of terminals, whether the terminal belongs to the first part of terminals or the second part of terminals according to a performance parameter of the terminal and the performance parameters of the plurality of terminals ([0009] The optimized power allocation coefficient of a multiplexed user, the power allocation coefficient value sequence on a single resource block is constructed according to the optimized power allocation coefficient of each multiplexed user, and the multiple resource block multiplexed user (indicating plurality of users) is constructed according to the power allocation coefficient value sequence on each resource block Power pattern matrix (indicating for each multiplexed user there is a power pattern matrix or spreading sequence matrix based on a power allocation coefficient value for respective user of plurality of users, generating a first power or spreading sequence matrix associated with a User 1 and a second power or spreading sequence matrix associated User 2, see Fig. 1). See Fig. 1 respective power pattern for User 1 and User 2. See also [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the PDMA technique of FU to the system of LI providing a method for improving the detection reliability of the receiving end, while ensuring the excellent throughput performance of the system (FU: Para [0051]).

Regarding claim 23, LI does not explicitly disclose wherein: generating the second spreading sequence matrix according to the performance parameters of the second part of terminals and a system capacity parameter of a communication system including the plurality of terminals.
FU teaches wherein: generating the second spreading sequence matrix according to the performance parameters of the second part of terminals and a system capacity parameter of a communication system including the plurality of terminals ([0009-0010] The optimized power allocation coefficient of a multiplexed user, the power allocation coefficient value sequence on a single resource block is constructed according to the optimized power allocation coefficient of each multiplexed user, and the multiple resource block multiplexed user (indicating plurality of users including first part users and second part users) is constructed according to the power allocation coefficient value sequence on each resource block Power pattern matrix. ([0043]) the PDMA system power allocation method based on historical information of the present invention in conjunction with Figure 2. The power allocation coefficient is preset for each multiplexed user on the resource block, and the multiplexed user preset power allocation coefficient is used plus the power level granularity and adjustment step. The long product obtains the optimized power allocation coefficient of a multiplexed user, constructs a sequence of power allocation coefficient values on a single resource block according to the optimized power allocation coefficient of each multiplexed user, and constructs multiple resources according to the sequence of power allocation coefficient values on each resource block multiplexing user power pattern matrix. [0071] Within the search range Dn of different power coefficients of a certain multiplexed user, all the power allocation values are traversed with the power level Δn, and the corresponding throughput (throughput of user n) is calculated as: [0072 or [0067] in original Chinese Application Publication] Eq. (11). [0073] (in Eq. (11)) βn is the power allocation coefficient value of user n, L is the adjustment step size of the power search range, Δn is the power level granularity, PBS is the total transmission power of the base station (a system capacity), hn is the channel response coefficient from the base station to the user n, and NSB is the total resource block Number, In is inter-cell interference, nn is Gaussian white noise).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the PDMA technique of FU to the system of LI providing a method for improving the detection reliability of the receiving end, while ensuring the excellent throughput performance of the system (FU: Para [0051]).

Regarding claim 24, LI does not explicitly disclose wherein: generating the second spreading sequence matrix according to the performance parameters of the second part of terminals and a system power parameter of a communication system including the plurality of terminals.
FU teaches wherein: generating the second spreading sequence matrix according to the performance parameters of the second part of terminals and a system power parameter of a communication system including the plurality of terminals ([0043]) the PDMA system power allocation method based on historical information of the present invention in conjunction with Figure 2. The power allocation coefficient is preset for each multiplexed user on the resource block, and the multiplexed user preset power allocation coefficient is used plus the power level granularity and adjustment step. The long product obtains the optimized power allocation coefficient of a multiplexed user, constructs a sequence of power allocation coefficient values on a single resource block according to the optimized power allocation coefficient of each multiplexed user, and constructs multiple resources according to the sequence of power allocation coefficient values on each resource block multiplexing user power pattern matrix. [0071] Within the search range Dn of different power coefficients of a certain multiplexed user, all the power allocation values are traversed with the power level Δn, and the corresponding throughput (throughput of user n) is calculated as: [0072 or [0067] in original Chinese Application Publication] Eq. (11). [0073] (in Eq. (11)) βn is the power allocation coefficient value of user n, L is the adjustment step size of the power search range, Δn is the power level granularity, PBS is the total transmission power of the base station (a system power parameter), hn is the channel response coefficient from the base station to the user n, and NSB is the total resource block Number, In is inter-cell interference, nn is Gaussian white noise).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the PDMA technique of FU to the system of LI providing a method for improving the detection reliability of the receiving end, while ensuring the excellent throughput performance of the system (FU: Para [0051]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20190289574, with Priority of PCT/CN2017/098, hereinafter ‘LI’) in view of Fu et al. (CN106941688 A, Machine Translation, hereinafter ‘FU’) and with further in view of Lee et al. (US20180041988, hereinafter ‘LEE’).
Regarding claim 27, the combination of LI with evidence by FU and WU, specifically LI teaches wherein:
the spreading sequence matrix is generated according to performance parameters of the plurality of terminals (Fig. 5, Para [0058-0061]) FIG. 5 shows three sectors (each with plurality of UEs). Step 1: the PDMA 350% total encoding pattern resource pools(see Fig. 3)  may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: UE selects a PDMA pattern according a measurement value SINR (implying PDMA pattern, or spreading sequence matrix, is generated in consideration of SINR values, a performance parameter, for respective UEs of pluralities of UEs or terminals)).
The combination of LI and FU do not explicitly disclose wherein: the spreading sequence matrix is generated according to quantized performance parameters of the plurality of terminals, wherein the quantized performance parameters of the 38985826Application No. 16/647,172Docket No.: 18858-042001 plurality of terminals are generated according to quantization of the performance parameters of the plurality of terminals.
In analogous art, LEE teaches wherein:
the spreading sequence matrix is generated according to quantized performance parameters of the plurality of terminals, wherein the quantized performance parameters of the plurality of terminals are generated according to quantization of the performance parameters of the plurality of terminals (Para [0090]: Symbols between mMTC UEs may be superposed and transmitted through a power difference between symbols of multiple user and hierarchical modulation. UE-specific power index=P1 and UE-specific power index 2=P2. The UE-specific power index may be index information of a quantized power level allocated by a BS, a low power symbol may be allocated to a user in a cell, a high power symbol may be allocated to a cell-edge user, and mMTC UEs may each transmit a signal at an allocated power level so as to superpose symbols between mMTC UEs and to transmit a signal).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LEE to the system of LI and FU providing method for effectively supporting a multiple access method appropriate for a massive machine type communications (MTC) packet service environment (LEE: Para [0015]).





Allowable Subject Matter

Claim 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 26, LI, WU, KANG33, KANG84, and LEE either alone or in combination fails to teach the base station of claim 24, wherein the processing unit is further configured to:
determine a real-time measured transmission power, wherein the real-time measured transmission power is generated according to an actual measurement for one terminal;
transmit the spread symbols by using the determined real-time measured transmission power to generate real-time measured performance parameters;
adjust the performance parameters used for generating the spreading sequence matrix according to the real-time measured performance parameters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (US20210184907), describing METHOD AND APPARATUS FOR GENERATING SPREAD SYMBOLS, [ABSTRACT, 0006, 0013-0014, 0016, 0087-0089]
Lei et al. (US20200077402), describing MULTIPLE ACCESS SIGNATURES FOR NON-ORTHOGONAL MULTIPLE ACCESS (NOMA) WIRELESS COMMUNICATIONS, Fig. 5, [ABSTRACT, 0005, 0090-0098]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413